LILES, Acting Chief Judge.
Appellant, defendant below, was found guilty under an Amended Information charging him with a prior conviction and keeping and possessing alcoholic beverages with intent to sell and without a license to sell and dispose of same contrary to F.S. 1965, § 562.12 and § 562.45, F.S.A.
The verdict did not comply with the requirements of Barnhill v. State, Fla.1949, 41 So.2d 329, so as to be sufficient to support a judgment and sentence for a felony.
For that reason we reverse and remand for further proceedings consistent with this opinion.
PIERCE, J., concurs.
MANN, J., dissents with opinion.